Citation Nr: 0927899	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for right shoulder 
rotator cuff tear, partial, with subacromial bursitis and 
mild acromioclavicular (AC) joint tendinitis, claimed as 
right shoulder strain.

2.  Entitlement to service connection for bilateral knee 
pain, including as secondary to service-connected bilateral 
foot disability.

3.  Entitlement to service connection for tinnitus

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected overuse syndrome, left 
foot.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected overuse syndrome, right 
foot.  




REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 
1993, and from February 1993 to October 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
White River Junction, Connecticut, which denied service 
connection for overuse syndrome of the bilateral feet, 
bilateral knee pain, right shoulder strain, bilateral hearing 
loss, and tinnitus.    

Also on appeal is an April 2008 rating decision that granted 
the Veteran's claim of service connection for overuse 
syndrome, bilateral feet, and assigned separate 10 percent 
evaluations for each foot, effective May 4, 2005.  As these 
claims involve a request for higher initial rating following 
the grant of service connection, the Board has characterized 
the issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for service-
connected disabilities).  

In April 2008, the RO also issued a Statement of the Case 
(SOC) addressing the Veteran's claims of service connection 
for tinnitus, a right shoulder disorder, and bilateral 
hearing loss.  Since the Veteran did not file a timely 
Substantive Appeal with respect to the issue of service 
connection for bilateral hearing loss, the issue is not 
presently before the Board.  See 38 C.F.R. § 20.200; 20.204; 
20.302.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in February 2009, but she failed 
to appear.  In April 2009, however, the Board granted the 
Veteran's motion to reschedule the hearing, based on a 
determination that the Veteran had shown good cause for her 
failure to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action on her part is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims.  

First, with regard to the claims of service connection for a 
right shoulder disorder, bilateral knee pain, and tinnitus, 
the Veteran appeared at the RO in July 2009, for a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  Due to technical difficulties, however, 
the hearing could not be conducted.  Accordingly, these 
issues are being remanded for a hearing to be re-scheduled in 
August 2009.  In lieu of the videocoference hearing, the 
Veteran has requested a Travel Board hearing.  

Second, with regard to the Veteran's claims for an increased 
initial evaluation for the service-connected overuse 
syndrome, left and right foot, the Board finds that remand is 
necessary to allow the RO to prepare a Statement of the Case 
(SOC).  By way of history, the Board notes that the RO 
granted service connection for overuse syndrome, left and 
right foot, in an April 2008 rating decision.  In a June 2008 
Substantive Appeal, the Veteran indicated that she wished to 
appeal the issue of "evaluation bilateral foot condition."  
The Board finds that this statement constitutes a Notice of 
Disagreement (NOD) regarding the issues of an increased 
initial evaluation for the service-connected overuse 
syndrome, right and left foot, since the Veteran specifically 
expressed disagreement and a desire to appeal the issues.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Moreover, the statement was received within one year of the 
April 2008 rating decision.  See 38 C.F.R. § 20.302.  The RO, 
however, has not yet issued an SOC in response to the timely 
NOD.  Accordingly, they must be remanded for issuance of an 
SOC, and to allow the Veteran the opportunity to complete an 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
19.26, 20.200 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge from 
the traveling section of the Board 
scheduled in August 2009.

2.  Issue the Veteran and her 
representative a Statement of the Case on 
the issues of entitlement to an initial 
evaluation in excess of 10 percent for the 
service-connected overuse syndrome, right 
and left foot, so that the Veteran may 
have the opportunity to complete an appeal 
on these issues (if she so desires) by 
filing a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




